Citation Nr: 1235603	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  07-05 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for neuropathy of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to June 1976, and from February 1977 to August 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).

In April 2010 and November 2011, the Board remanded this issue to the agency of original jurisdiction (AOJ).  The case has since been returned to the Board for further appellate action.

In July 2009, the Veteran presented sworn testimony during a personal hearing at the RO, which was chaired by an Acting Veterans Law Judge who later retired from the Board.  Pursuant to 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.707, the Veteran was notified in September 2011 of his right to another hearing before a different Veterans Law Judge.  In October 2011, the Veteran advised that he would like another hearing before the Board.  Thus, a second hearing on this matter was held before the undersigned Veterans Law Judge sitting at the RO on April 3, 2012.  Copies of both hearing transcripts have been associated with the file.

In October 2009 and June 2012, the Board requested medical opinions from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a).  The requested opinions have been provided and associated with the VA claims file.  The most recent VHA opinion, dated in July 2012, has been provided to the Veteran and his representative.  The Veteran was advised in August 2012 that he had 60 days to provide additional argument or evidence.  The Veteran submitted additional argument in a statement received in September 2012.  At that time, he indicated that he had no further evidence to submit, and asked that the Board proceed with adjudication of his appeal.

In June 2012 and September 2012, the Veteran submitted additional evidence for which he has provided written waiver of AOJ review under 38 C.F.R. § 20.1304 (2011).


FINDING OF FACT

The Veteran does not have neuropathy of the feet that is attributable to his active military service; nor does the record reflect that neuropathy manifested to a compensable degree within one year of his separation from service.  


CONCLUSION OF LAW

The Veteran does not have neuropathy of the feet that is the result of disease or injury incurred in or aggravated by active military service; nor may it be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107.  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353 -56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1)).

The Board finds that all notification action needed to make a decision has been accomplished regarding this claim.  Through a March 2005 notice letter, the Veteran was notified of the information and evidence needed to substantiate his claim.  He was advised of the general criteria for assigning disability ratings and effective dates by correspondence dated in March 2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

The Board also finds that the March 2005 letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the Veteran was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disabilities.  Consequently, a remand of this issue for further notification of how to substantiate the claim is not necessary. 

Service treatment records (STRs) dating from the Veteran's second period of service, dating from February 1977 to August 1979, have been obtained and associated with the claims file, as have all identified and available post-service treatment records.  However, STRs from the Veteran's first period of service, from February 1973 to June 1976, are not on file and according to the record, cannot be located.  A formal finding on the unavailability of those STRs was issued in September 2007.  The Veteran was notified of this issue in a letter from the RO dated in November 2007.  He has not advised VA of any STRs in his possession.  

The United States Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the- doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran has been examined in conjunction with his claim, and two medical opinions from the VHA have been requested and received.  Thus, the Board is satisfied that the duties to notify and assist have been met.  

Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  It is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

There must be medical evidence of a current disability, medical or lay evidence of in-service incurrence or aggravation of a disease or injury, and medical evidence linking the current disability to that in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

An alternative method of establishing the second and/or third Hickson element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

If an organic disease of the nervous system, such as certain neuropathies, is manifest to a compensable degree within one year after separation from service, the disorder may be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  However, as will be discussed in greater detail below, the Board finds that the Veteran's neuropathy of the feet did not manifest for many years after his discharge from service.  Thus, the presumption is not helpful in this case.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran attributes his diagnosed neuropathy of the lower extremities to exposure to hazardous levels of pesticides during his period of active service.  Specifically, the Veteran has pointed to findings of "elevated cholinesterase" levels during service, which resulted in his restriction from pesticide duty in May 1979, as evidence that he was exposed to harmful levels of pesticides.  He has submitted several articles and medical treatises concerning a link between exposure to pesticides and the development of neuropathy.  He has also testified that he has had an intermittent skin rash on his lower extremities since his active service, which, in his view, is indicative of the early onset of neuropathy.  

The record reflects that the Veteran's military occupational specialty (MOS) was "entomology specialist."  The Veteran has testified that his duties included spraying various pesticides.  The Board finds that exposure to potentially hazardous levels of pesticides is conceded, as it is consistent with the circumstances of the Veteran's service.  38 U.S.C.A. § 1154(a).   

The available STRs reflect that the Veteran's blood chemistry was closely monitored as a result of his MOS.  In March 1979, the Veteran denied having symptoms, including "sensitivity to chemicals," "frequent or persistent dermatitis," and "any other abnormal symptoms ..."  Elevated cholinesterase levels were observed in May 1979.  The Veteran was subsequently restricted from any duty involving exposure to pesticides.  The profile was renewed in June 1979.  Also in June 1979, the Veteran reported a rash in the left groin and thigh area, which was diagnosed as tinea cruris.  The Veteran waived a separation examination in August 1979 pending his immediate separation from service.  

The post-service clinical evidence includes an April 2003 electromyogram (EMG), noting a history of swelling and a burning sensation in the feet for approximately 1 year.  The Veteran had no back injuries and was not diabetic.  He worked with concrete and asphalt.  His self-reported history of "chemical poisoning" while in service was noted.  The EMG findings were "mildly abnormal" with evidence of demyelinating neuropathy in the lower extremities.  There was no evidence of radiculopathy.  The report noted that further testing could shed additional light on the "extent and character of such a neuropathy."  Subsequent private clinical notes dating to 2005 reflect that the Veteran had a history of "chemical poisoning" during service, but did not state the medical probabilities that the Veteran's neuropathy was traceable to his in-service exposure to pesticides.  

The Veteran sustained an intervening neurologic injury to his left lower extremity in March 2007, when he was found to have been sitting in a chair, unresponsive, for several hours, resulting in left sciatic nerve damage as a result.  

The Veteran underwent a VA examination in March 2008.  At that time, the Veteran reported a gradual onset of "burning" sensations in his feet at night.  He advised that his private physician had told him that his neuropathy was the result of his exposure to pesticides during service.  He reported numbness and a burning sensation in his feet and left leg, as well as tingling in the right hand.  The examiner noted that the symptoms in the Veteran's left leg were partially explained by a finding of left sciatic nerve neuropathy subsequent to several hours of sitting in a chair, unresponsive, in March 2007.   

Physical examination showed no evidence of sensory impairment in the upper extremities; however, there was sciatic nerve impairment in the left lower extremity and tibial nerve impairment in the right lower extremity (although no symptoms of this were noted during the examination).  There was weakness and atrophy of the calf and thigh muscles bilaterally, attributed to nerve damage.  Ankle reflexes were diminished bilaterally.  The examiner diagnosed left sciatic neuropathy, demyelinating neuropathy of the left leg and sensory neuropathy of the right leg.  The examiner further found, however, that he could not comment on the medical probabilities that the disorders were related to the Veteran's pesticide exposure in service, because "the cause of his disease is unknown to all physicians" and a search of pertinent medical literature could not link the Veteran's diagnoses to elevated cholinesterase levels.  

A June 2008 clinical note indicated that the Veteran's neuropathy may be the result of his recently diagnosed diabetes mellitus, but that such an etiology was "questionable."  VA clinical notes dated in August 2009 and March 2010 noted the presence of bilateral lower extremity neuropathy, but found that the etiology of the disorder was unclear.  

During a July 2009 hearing before an Acting Veterans Law Judge, the Veteran first discussed the presence of an intermittent skin rash during service, which he asserted was the result of exposure to pesticides during service.  He further indicated that he may have experienced symptoms of neuropathy, such as burning and tingling, during service, but could not be entirely sure.  He did state that he had not sought treatment for his symptoms for approximately 19 years.  

In October 2009, the Board sought a medical opinion from a VHA physician specializing in occupational medicine on the question of the relationship between the elevated cholinesterase seen in service and the subsequent development of neuropathy in the bilateral lower extremities.  An opinion was issued later that month, reflecting review of the claims folder by a physician specializing in occupational medicine.  That physician, Dr. M.B., stated that it was his professional medical opinion that the Veteran's neuropathy was not the result of military service.  He indicated that exposure to pesticides was actually associated with decreased cholinesterase levels, not the elevated levels observed during the Veteran's service.  He also noted the lack of evidence of neuropathy during service or for many years thereafter, and found that it was "extremely unlikely for the development of a peripheral neuropathy 20 years after the potential exposure."  The restriction of duty as a result of elevated cholinesterase during service was, in Dr. B.'s view, erroneous; the Veteran should have been allowed to resume his duties "based on the absence of symptoms and no report of depressed cholinesterase levels."  

In March 2010, a private physician, Dr. C.R., described the Veteran's initial diagnosis of demyelinating polyneuropathy and subsequent course of treatment until January 2005 with his former private physician, Dr. J.B., and requested that VA "consider him for disability based on the above."  Dr. R. did not specifically indicate the disorder for which she believed disability benefits should be awarded, nor did she relate Veteran's neuropathy to his service or provide a rationale for her opinion.  

During his April 2012 hearing, the Veteran's representative indicated that the Veteran was treated for skin rash "several times" in the military and that he had had symptoms of burning and tingling in his lower extremities both during and after service.  However, the Veteran testified that he could not recall the onset of his neuropathic symptoms, and that they had come on gradually.  He expressed his belief that he had been exposed to the same defoliants as had been used in Vietnam, but then went on to state that the chemicals he used were pesticides, not defoliants.  

In June 2012, the Veteran submitted a statement from a private physician, Dr. L., detailing an onset of neuropathic symptoms in "approximately 2003."  Dr. L. went on to state that it was "clear this man has developed a neuropathy consistent with previous exposure to multiple chemicals and toxins during his service. . ."  

Also in June 2012, the Board requested a clarification of the VHA examiner's October 2009 opinion in light of the medical treatise evidence submitted by the Veteran and his testimony as to a history of skin rashes and neuropathic symptoms.  Dr. B. submitted an opinion in July 2012, reflecting a review of the claims folder.  He reiterated his previous findings that elevated cholinesterase levels were not indicative of harmful exposure to pesticides.  In fact, Dr. B. noted that cholinesterase protects against harmful organophosphate exposure, noting pertinent medical literature addressing that point.  He understood the Veteran's belief that his current neuropathy was linked to those laboratory findings in service, considering the fact that the Veteran had been placed on a profile as a result of elevated cholinesterase, but noted again that such a profile was not needed because depressed cholinesterase was not observed.  

Dr. B. went on to state that any neuropathy resulting from exposure to organophosphates such as those found in pesticides would not have the "extreme delay" in onset seen in the Veteran's case, because "peripheral nerve endings are sensitive to toxins or other insults and generally occur within weeks to, at most, 1 to 2 years following the onset of the insulting agent....A more than 2 decade delay in the onset of peripheral neuropathy would not be expected from pesticide exposure."  

Dr. B. further noted that there are many causes for peripheral neuropathy, and that some neuropathies occur idiopathically.  He discussed Dr. L.'s positive etiology opinion and noted that it was unsupported by adequate rationale.  Dr. B. also stated that Dr. C.R. did not provide " an opinion that the veteran has a disability due to any specific condition but does support her patient in his quest for disability." 

On review, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Because the question of whether a disability such as neuropathy is related to an in-service event, such as exposure to pesticides, is a medical question requiring expertise, the Board relies upon the VHA physician's October 2009 and July 2012 opinions in making its determination.  These reports reflect a thorough and detailed review of the claims folder and an understanding of the medical questions posed.  The VHA opinions specifically addressed causation, clearly indicating that the Veteran's current neuropathy is unrelated to his military service, including specifically his exposure to pesticides.  The examiner offered a clear and well-reasoned rationale for his opinions, relying on the evidence of record and his medical expertise, as well as current medical knowledge and pertinent medical literature, in concluding that there was no connection between the Veteran's current neuropathy and his in-service exposure to pesticides.  Specifically, the examiner noted that the elevated cholinesterase levels noted during service actually protected the Veteran against any potential harm as a result of exposure to pesticides, and that any neuropathy resulting from pesticide exposure would not have manifested so long after the Veteran's discharge, as is the case here.  

The Board finds that there is absent from the record persuasive evidence to establish that the Veteran's neuropathy is etiologically linked to his time in service, including his documented exposure to pesticides.  In so finding, the Board acknowledges that there is an opinion in the file that purports to offer a link between the Veteran's neuropathy and his exposure to pesticides.  However, an evaluation of the probative value of medical opinion evidence is based on the medical expert's knowledge and skill in analyzing the data, and the medical conclusion reached.  The weight to be attached to such opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not, and the extent to which, they considered prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

For the reasons set forth herein, the Board is satisfied that the VHA opinions are adequate for deciding this appeal and are of greater weight than the opinions offered in March 2008, March 2010 and June 2012.  The March 2008 VA examination found that the etiology of the Veteran's neuropathy could not be resolved without resort to speculation, as no other physician had determined the medical causation of the disorder and because the medical literature failed to show a link between the Veteran's neuropathy and the elevated cholinesterase levels seen in service.   However, the Board notes that service connection may not be based on speculation or remote possibility.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); see also Davis v. West, 13 Vet. App. 178, 185 (1999); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  

The March 2010 letter from Dr. C.R. did not describe the disorder for which Dr. R. thought the Veteran should be awarded disability benefits, nor did it link the Veteran's neuropathy to his service, or discuss any potential service-related etiology for the Veteran's neuropathy.  Thus, Dr. R.'s opinion is of no probative value.  

The strongest evidence in favor of the Veteran's claim is the June 2012 opinion from Dr. L., but it is unsupported by any rationale that takes the evidence of record into account.  This letter is outweighed by the medical evidence from the VHA examiner's well-reasoned opinions, which are based on an exhaustive review of the claims folder, his own medical expertise, and pertinent medical literature, that the Veteran's currently diagnosed neuropathy is not etiologically linked to any event in service, including as due to exposure to pesticides.

Given the Dr. L.'s failure to provide a rationale for his opinion, and in light of the well-reasoned opinions offered by the VHA reviewer, the Board finds the statements reflecting a possible link to be of less probative value.  See Gabrielson, 7 Vet. App. at 40.  The VHA examiner, by contrast, provided reports that fully considered the evidence of record, set out his findings in detail, and contained thoroughly articulated reasons for his conclusions.  Thus, the Board relies upon the VHA examiner's opinions in making its determination.  As discussed above, these opinions specifically addressed causation, clearly indicating that the Veteran's current neuropathy is not related to his in-service exposure to pesticides.  For these reasons, the Board concludes that the VHA physician's opinions are of greater evidentiary weight.

The Board has considered the Veteran's contentions that he first observed symptoms of neuropathy during service, and that he developed a skin rash during service which represented the onset of neuropathy.  The Veteran is competent to report symptoms of neuropathy and a skin rash.  Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  However, as a layperson, the Veteran has no competence to give a medical opinion.  Thus, while the Veteran s competent to report symptoms observable to a layperson, such as pain, a diagnosis that is later confirmed by clinical findings, or a contemporary diagnosis, he is not competent to independently opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, his assertions that his symptoms represented the onset of his currently diagnosed neuropathy cannot constitute evidence upon which to grant this claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

In addition, the Board notes that to the extent that the Veteran's testimony may be interpreted as reflecting continuity of neuropathic symptomatology since service, the testimony is clearly contradicted by the remaining evidence of record.  A March 1979 STR notes that the Veteran denied episodes of "frequent dermatitis," as well as "any other abnormal symptoms."  However, it stands to reason that the Veteran would have reported that he had had several episodes of skin rash, as well as symptoms indicative of neurological abnormalities in the lower extremities, particularly in light of his MOS.  In fact, he had only one documented episode of skin rash, in June 1979, which was in fact diagnosed as tinea cruris.  There is no evidence in the record suggesting that tinea cruris is associated with pesticide exposure or evidence of a neuropathy.  

Additionally, when the Veteran first sought treatment for his neuropathic symptoms in 2003, he reported an onset of neuropathy approximately 1 year prior, in 2002.  Although he did indicate to his provider that he had a history of "chemical poisoning" in service, the Veteran did not report onset of symptoms during service or closely following his discharge from service.  In fact, the Veteran did not report onset of symptoms during service until his first hearing before the Board in July 2009, and even then his statements were vague and contradictory.  Moreover, during his April 2012 hearing testimony, the Veteran indicated that he could not recall when he first noticed symptoms of neuropathy.  The statements made when seeking medical treatment are considered to have higher probative value than statements made many years later in support of a claim for monetary benefits.  In addition, the Veteran's assertions with respect to the onset of his symptoms are at odds with the STRs and post-service evidence of record.  The inconsistency with which the Veteran has reported his symptoms diminishes the credibility of his assertions made while prosecuting his appeal.  

The Board thus finds that the persuasive evidence of record does not link the Veteran's neuropathy to his time in service, to include his exposure to pesticides.  The claim for service connection for neuropathy of the feet is therefore denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for neuropathy of the feet is denied.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


